Exhibits 99.1 NEWS RELEASE Endeavour Silver Grows Its Reserves/Resources for 5th Consecutive Year, 2009 Silver Reserves Up 113%, Gold Reserves Up 87% Compared to 2008 Vancouver, Canada – March 3, 2010 - Endeavour Silver Corp. (TSX:EDR)(TSX:EDR.WT)(NYSE Amex:EXK)(DBFrankfurt:EJD) announces that for the fifth consecutive year, the Company has grown its combined reserves and resources in Mexico. Endeavour released today its updated NI 43-101 reserve and resource estimates to December 31, 2009 (see table below) for its two producing silver mines (the Guanacevi Mines in Durango State and the Guanajuato Mines in Guanajuato State) and one exploration project (the Parral project in Chihuahua State) in Mexico.The reserve and resource highlights are as follows: 2009 Reserve/Resource Highlights · Silver Proven and Probable Reserves up 113% to 16.6 million ounces (oz);Guanacevi 15.0 million oz and Guanajuato 1.6 million oz · Gold Proven and Probable Reserves up 87% to 44,000 oz;Guanacevi 22,500 oz and Guanajuato 21,500 oz · Silver Equivalent Proven and Probable Reserves up 103% to 19.4 million oz;Guanacevi 16.5 million oz and Guanajuato 2.9 million oz · Silver Indicated Resources up 21% to 23.6 million oz;Guanacevi 17.8 million oz, Guanajuato 4.3 million oz and Parral 1.5 million oz · Gold Indicated Resources up 35% to 119,100 oz;Guanacevi 37,100 oz, Guanajuato 38,200 oz and Parral 43,800 oz · Silver Equivalent Indicated Resources up 20% to 31.3 million oz;Guanacevi 20.2 million oz, Guanajuato 6.8 million oz and Parral 4.3 million oz · Silver Inferred Resources down 6% to 18.3 million oz;Guanacevi 9.6 million oz, Guanajuato 7.7 million oz and Parral 1.0 million oz · Gold Inferred Resources up 17% to 111,000 oz;Guanacevi 16,400 oz, Guanajuato 70,000 oz and Parral 24,600 oz · Silver Equivalent Inferred Resources down 4% to 25.6 million oz;Guanacevi 10.7 million oz, Guanajuato 12.3 million oz and Parral 2.6 million oz · The mineral resources are exclusive of the mineral reserves · Mineral reserves have demonstrated economic viability whereas mineral resources do not · 2009 silver equivalents based on 65:1 silver:gold ratio, base metals not included as equivalents · 2008 silver equivalents based on 75:1 silver:gold ratio, base metals not included as equivalents · All assumptions used are listed at the bottom of the reserve and resource summary table Bradford Cooke, Chairman and CEO, commented, “We are gratified to see our combined reserves and resources rise once again to a record high last year, notwithstanding our 5th consecutive year of growing production.The numbers speak to the ability and success of our exploration team at discovering new, high grade silver-gold deposits year after year within these historic Mexican silver districts.” “Last year, it was the discovery of the Porvenir Cuatro ore-body in Guanacevi and the development of the Lucero ore-body in Guanajuato helped drive our reserve/resource growth.In 2010, Endeavour will continue to focus on the organic growth of its reserves/resources in Guanacevi and Guanajuato through its ongoing strategic acquisition and exploration programs within these districts.” “However, we are also looking to new acquisitions such as the San Juanico property in the Hidalgo de Parral district, Chihuahua and the San Sebastian properties in the San Sebastian del Oeste district, Jalisco to help fuel our resource growth this year.Management will continue to evaluate M&A opportunities as a means to accelerate Endeavour’s growth profile.” Barry Devlin, M.Sc., P. Geo., the Vice President of Exploration for Endeavour, is the Qualified Person who reviewed this news release and supervised the updated reserve and resource estimates.Endeavour mine and exploration personnel prepared the updated reserves and resources to December 31, 2009 for the Guanacevi and Guanajuato mines. Endeavour retained Micon International Limited (Micon) to independently audit the updated reserves and resources for the Guanacevi and Guanajuato mines and also for the Cometa deposit on the Parral project.The Qualified Persons for Micon are William J. Lewis, B.Sc., P.Geo., Charley Murahwi, M.Sc., P.Geo, MAusIMM, Dibya Kanti Mukhopadhyay, MAusIMM, Robert J. Leader, P.Eng., Ing. Alan J. San Martin, MAusIMM and Thomas C. Stubens, M.A.Sc., P.EngMicon’s reports for the three projects will be filed on SEDAR before the end of March once they have been completed. The reserve and resource statements for the Guanacevi, Guanajuato and Parral projects were classified following the definitions and guidelines of the Canadian Institute of Mining, Metallurgy and Petroleum CIM standards and definitions on Mineral Resources and Reserves and the guidelines of NI 43-101. Reserves and Resources 2009 Reserves Proven & Probable Description Tonnes Ag g/t Au g/t Ag-Eq g/t Ag ounces Au ounces Ag-Eq Proven Guanacevi 368 0.62 408 2,706,000 4,600 3,001,800 Guanajuato 111,000 184 2.58 352 656,800 9,200 1,257,000 Total Proven 340,000 308 1.26 390 3,362,700 13,800 4,258,800 Probable Guanacevi 1,083,000 354 0.51 388 12,329,200 17,900 13,494,200 Guanajuato 159,000 175 2.41 332 897,000 12,300 1,696,300 Total Probable 1,242,000 331 0.76 380 13,226,200 30,200 15,190,500 Total Proven & Probable 1,582,000 326 0.87 382 16,589,000 44,000 19,449,200 Cut-off grade for Proven & Probable Reserves is 222 g/t Ag for Guanacevi & 202 Ag-Equivalent for Guanajuato Silver-Equivalencies in the table are calculated using a 65:1 ratio based on prices of USD$ 17 per ounce of silver and USD$1,100 per ounce of gold; no base metal credits are used for calculating Silver-Equivalencies Resources Indicated Description Tonnes Ag g/t Au g/t Ag-Eq g/t Ag ounces Au ounces Ag-Eq Ounces Pb (%) Zn (%) Resources Indicated Guanacevi 2,173,000 255 0.53 290 17,830,000 37,100 20,244,100 Guanajuato 624,000 215 1.90 339 4,319,500 38,200 6,804,000 Parral (Cometa) 934,000 49 1.46 144 1,471,400 43,800 4,321,100 3.18 3.20 Total Indicated 3,731,000 197 0.99 262 23,620,900 119,200 31,369,300 Resources Inferred Description Tonnes Ag g/t Au g/t Ag-Eq g/t Ag ounces Au ounces Ag-Eq Ounces Pb (%) Zn (%) Guanacevi 1,431,000 209 0.36 232 9,607,200 16,400 10,674,800 Guanajuato 1,131,000 212 1.93 338 7,714,000 70,000 12,262,600 Parral (Cometa) 528,000 61 1.45 155 1,035,500 24,600 2,635,500 3.00 2.74 Total Inferred 3,089,000 185 1.12 257 18,356,700 111,000 25,572,800 Cut-off grade for Indicated & Inferred Resources for Guanacevi is 129 g/t Ag for Alex Breccia, Santa Cruz, North Porvenir and Porvenir Dos, 190 g/t AgEq for Porvenir Cuatro and 200 g/t AgEq or 50 g/t AgEq + 3.5% Pb + Zn combined for Noche Buena and Buena Fe. Cut-off grade for Indicated & Inferred Resources for Guanajuato is 150 g/t AgEq Cut-off grade for Indicated & Inferred Resources for Parral (Cometa) is USD$40 Net Smelter Return (NSR) The NSR for Parral (Cometa) was calculated using metal prices of USD$12 per ounce of silver, USD$900 per ounce of gold, USD$0.50 per pound of lead, USD$0.50 per pound of zinc; metallurgical recoveries used were 71% for silver, 75% for gold, 80% for lead and 74% for zinc. Silver-equivalencies in the table were calculated using a 65:1 ratio based on prices of USD$ 17 per ounce of silver and USD$1,100 per ounce of gold; no base metal credits are used for calculating silver-equivalencies. Calculations or estimations inherently involve a degree of rounding and consequently introduce a margin of error.Where these occur, they are not considered to be material. NOTE: Mineral Resources that are not Mineral Reserves do not have demonstrated economic viability. Endeavour Silver Corp is a small-cap silver mining company focused on the growth of its silver production, reserves and resources in Mexico. Since start-up in 2004, Endeavour has posted five consecutive years of growing silver production and resources. The organic expansion programs now underway at Endeavour’s two operating silver mines in Mexico combined with its strategic acquisition program should help propel Endeavour to become the next premier mid-tier primary silver producer. ENDEAVOUR SILVER CORP. Per: /s/ "Bradford J. Cooke" Bradford Cooke Chairman and CEO For more information, please contact Hugh Clarke Toll free: 877-685-9775, tel: (604) 685-9775, fax: (604) 685-9744, email hugh@edrsilver.com or visit our website, www.edrsilver.com. CAUTIONARY DISCLAIMER – FORWARD LOOKING STATEMENTS This news release contains “forward-looking statements” within the meaning of the United States private securities litigation reform act of 1995 and “forward-looking information” within the meaning of applicable Canadian securities legislation. Such forward-looking statements and information herein include, but are not limited to, statements regarding Endeavour’s anticipated performance in 2010, including silver and gold production, timing and expenditures to develop new silver mines and mineralized zones, silver and gold grades and recoveries, cash costs per ounce, capital expenditures and sustaining capital and the use of proceeds from the Company’s recent financing. The Company does not intend to, and does not assume any obligation to update such forward-looking statements or information, other than as required by applicable law. Forward-looking statements or information involve known and unknown risks, uncertainties and other factors that may cause the actual results, level of activity, performance or achievements of Endeavour and its operations to be materially different from those expressed or implied by such statements. Such factors include, among others: fluctuations in the prices of silver and gold, fluctuations in the currency markets (particularly the Mexican peso, Canadian dollar and U.S. dollar); changes in national and local governments, legislation, taxation, controls, regulations and political or economic developments in Canada and Mexico; operating or technical difficulties in mineral exploration, development and mining activities; risks and hazards of mineral exploration, development and mining (including environmental hazards, industrial accidents, unusual or unexpected geological conditions, pressures, cave-ins and flooding); inadequate insurance, or inability to obtain insurance; availability of and costs associated with mining inputs and labour; the speculative nature of mineral exploration and development, diminishing quantities or grades of mineral reserves as properties are mined; the ability to successfully integrate acquisitions; risks in obtaining necessary licenses and permits, and challenges to the company’s title to properties; as well as those factors described in the section “risk factors” contained in the Company’s most recent form 40F/Annual Information Form filed with the S.E.C. and Canadian securities regulatory authorities. Although the Company has attempted to identify important factors that could cause actual results to differ materially from those contained in forward-looking statements or information, there may be other factors that cause results to be materially different from those anticipated, described, estimated, assessed or intended. There can be no assurance that any forward-looking statements or information will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements or information. Accordingly, readers should not place undue reliance on forward-looking statements or information.
